Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed March 1st, 2021, with respect to the rejection of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn.
Specifically, Applicant argues that Mariotti “does not teach or suggest a multi-stage expander arrangement where the expander comprises a plurality of movable guide vanes comprising a first set of movable guide vanes in the high pressure stage of the expander and a second set of movable guide vanes in the low pressure stage of the expander”. Examiner agrees. While Mariotti does teach an expander with a first stage including a plurality of movable guide vanes, Mariotti does not teach the expander having a second stage. While Groves teaches an expander having two stages, Mariotti does not motivate one of ordinary skill in the art to apply the movable guide vanes to both stages. It would be impermissible hindsight to combine the guide vanes of Mariotti with both stages of the expander taught by Groves since the motivation for having said guide vanes would not necessarily be applicable to a low pressure and high pressure stage at the same time. Therefore, the rejection of Claim 1 under 35 U.S.C. is withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745